DETAILED ACTION
This action is in response to applicant’s amendment filed on 10 February 2022.  Claims 1-20 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (hereinafter Chang) (US 9,871,608 B1).
Regarding claims 1 and 13-14, Chang discloses a non-transitory computer-readable medium having stored thereon computer-readable instructions that when executed by a computing device cause the computing device to:
receive a sensor datum measured by a sensor { (see col. 6, lines 9-35; Figs. 1-5 & 9) };
determine whether to send the received sensor datum to a multiplexer based on a predefined real time download rate sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9), where the system can aggregate data };
when the determination indicates to send the received sensor datum to the multiplexer, send the received sensor datum to the multiplexer { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9), where the system can aggregate data };
when the determination does not indicate to send the received sensor datum to the multiplexer, write the received sensor datum to a data file { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }; and
send the written sensor datum from the data file to the multiplexer when there is an indicator of excess available bandwidth { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 2 and 16, Chang discloses the non-transitory computer-readable medium of claim 1, wherein the multiplexer is coupled to a first antenna configured to transmit the received sensor datum to a second antenna { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 3 and 17, Chang discloses the non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions further cause the computing device to: identify a current format to apply based on a current time, wherein the determination is based on a real time download rate predefined for the sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 4 and 16, Chang discloses the non-transitory computer-readable medium of claim 3, wherein the predefined real time download rate is based on a sensor identifier of the sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 5 and 18, Chang discloses the non-transitory computer-readable medium of claim 3, wherein the predefined real time download rate is based on a sensor type of the sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claim 6, Chang discloses the non-transitory computer-readable medium of claim 3, wherein the predefined real time download rate is based on a component to which the sensor is mounted { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claim 7, Chang discloses the non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions further cause the computing device to: identify a current format to apply based on a current time; determine if the identified current format includes the indicator of excess available bandwidth; and when the identified current format includes the indicator of excess available bandwidth, read the written sensor datum from the data file before sending the written sensor datum to the multiplexer { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 8 and 18, Chang discloses the non-transitory computer-readable medium of claim 7, wherein the determination is based on a real time download rate predefined for the sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 9 and 19, Chang discloses the non-transitory computer-readable medium of claim 8, wherein the read sensor datum is sent to the multiplexer in an order it is written to the data file { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claims 10 and 20, Chang discloses the non-transitory computer-readable medium of claim 8, wherein the read sensor datum is sent to the multiplexer in an order determined based on a secondary download rate predefined for the sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claim 11, Chang discloses the non-transitory computer-readable medium of claim 7, wherein the read sensor datum is stored in a buffer before sending the written sensor datum to the multiplexer { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.
Regarding claim 20, Chang discloses the non-transitory computer-readable medium of claim 11, wherein a size of the buffer is selected based on an amount of the excess available bandwidth { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.

















Response to Arguments
 	Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 Regarding applicant’s argument of claim 1 on pg. 9, 2nd full par., “…fails to teach… determine whether to send the received sensor datum to a multiplexer based on a predefined real time download rate sensor; send the written sensor datum from the data file to the multiplexer when there is an indicator of excess available bandwidth…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art Chang that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, Chang discloses the language as related to the claimed feature(s) 
determine whether to send the received sensor datum to a multiplexer based on a predefined real time download rate sensor { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9), where the system can aggregate data };
send the written sensor datum from the data file to the multiplexer when there is an indicator of excess available bandwidth { (see col. 6, lines 9-35; col. 8,lines 48-65; Figs. 1-5 & 9) }.    
Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liaghati et al. (US 2017/0324537 A1) discloses auto-adaptive digital clock system and method for optimizing data communications.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
20 May 2022